instructions, when executed by the processor, further cause the apparatus to:
send a demodulation reference signal using the second carrier on a non-overlapping spectrum between the second carrier and the first carrier, wherein the demodulation reference signal is used for data demodulation of the non-overlapping spectrum of the second carrier.
9.    (Previously Presented) The apparatus according to claim 
send, on a physical downlink control channel of the first carrier, downlink control information of a physical downlink control channel of the second carrier using a cross-carrier scheduling technology; or send, on a physical downlink control channel of the second carrier, downlink control information of a physical control channel of the first carrier.
18.    (Previously Presented) The    non-transitory    computer-readable    storage medium according to    claim  a common pilot channel, the instructions, when executed by the computer hardware, further cause the apparatus to:
send a demodulation reference signal using the second carrier on a non-overlapping spectrum between the second carrier and the first carrier, wherein the demodulation reference signal is used for data demodulation of the non-overlapping spectrum of the second carrier.
19.    (Previously Presented) The non-transitory computer-readable storage medium according to claim 
send, on a physical downlink control channel of the first carrier, downlink control information of a physical downlink control channel of the second carrier using a cross-carrier scheduling technology; or send, on a physical downlink control channel of the second carrier, downlink control information of a physical control channel of the first carrier.